UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7466


DEWAYNE MCKENZIE, a/k/a Shawn McKenzie,

                Petitioner - Appellant,

          v.

WARDEN LARRY CARTLEDGE,

                Respondent - Appellee,

          and

DIRECTOR BILL BYERS,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(8:13-cv-02488-RBH)


Submitted:   February 25, 2015              Decided:   March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dewayne McKenzie, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, James Anthony Mabry, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dewayne McKenzie seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on McKenzie’s 28 U.S.C. § 2254 (2012) petition,

and a subsequent order denying reconsideration.                         The orders are

not    appealable       unless    a   circuit      justice      or    judge     issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate      of      appealability      will    not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies         this    standard    by

demonstrating         that     reasonable       jurists   would        find    that     the

district       court’s      assessment    of    the   constitutional           claims    is

debatable      or     wrong.      Slack   v.     McDaniel,      529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that McKenzie has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    further       deny     McKenzie’s     motion    for    the       appointment       of

                                            2
counsel.    We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3